DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 33, 58 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
With regards to Applicant’s argument directed to that the collective drive surface of Stone comprises a total area of the interior surfaces 117, as shown in annotated Fig.3A, below. As such, a PHOSITA cannot reasonably interpret Fig.3A of Stone to disclose the limitations of claims 33 and 58 that the collective drive surface 117 occupies lest than 50%, 40%, 30%, 25% and/or 20% of a single full turn coil.

    PNG
    media_image1.png
    362
    454
    media_image1.png
    Greyscale

The office is of the position that claims 33 and 58, at least in part, require “a collective drive surface extending longitudinally along at least a portion of the helicoil portion and extending among and contacting at least two adjacent coils”, which is best understood as requiring “a longitudinal collective drive surface”, wherein the term “longitudinal” is best understood as “running lengthwise rather than across”, see the definition of “longitudinal” on www.google.com. The fact that Stone discloses additional structure, i.e. drive surfaces along a single full turn coil, not claimed is irrelevant. 

    PNG
    media_image2.png
    234
    374
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 33 – 35, 38 – 39, 43 – 44 and 58 – 65 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (US Pub. 2006/0247642 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pub. 2006/0247642 A1).

    PNG
    media_image3.png
    659
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    534
    media_image4.png
    Greyscale

Claims 33, 38 and 59 – 61, Stone discloses a device [abstract, i.e. Figs. 3 – 4 and Figs.3 and 3A to Stone, above] comprising: 
an anchor (defined by at least a portion of 102) including: 
a helicoil portion having a plurality of coils (defined by at least a portion of the anchor having threads 114, defining a plurality of coils) defining openings (112) between adjacent coils and a collective drive surface extending longitudinally along at least a portion of the helicoil portion and extending among and contacting at least two adjacent coils (the collective drive surface is interpreted as: portions of a longitudinal surface of at least a portion of one of lobes 119, extending among and contacting at least two adjacent coils in the longitudinal direction, each of the portions is defined at one of the coils and the plurality of the portions at adjacent coils in the longitudinal direction define the collective drive surface, according to an interpretation; alternatively interpreted as, portions of one of the interior surfaces 117 or intersection between interior surface 117 and one of ribs 118, extending among and contacting at least two adjacent coils in the longitudinal direction, each of the portions / intersections is defined at one of the coils and the plurality of the portions / intersections at adjacent coils in the longitudinal direction define the collective drive surface; alternatively, since the claim does not specify if the collective drive surface is part of the anchor or part of an insertion tool, the office takes alternative interpretation that the collective drive surface is defined by portions of the drive surface of a shaft of an insertion tool contacting plurality of adjacent coils of the anchor. Note: the claim does not require a specific structure for the drive surface, and therefore an interpretation of a surface portion capable of driving the anchor is believed to be reasonable under the BRI, wherein such portion can have a desired size / dimension. Applicant may consider amending the claim specifying the structure of the drive surface which will further define the collective drive surface in such a way to overcome this interpretation), the collective drive surface occupying less than 50%, 40%, 30%, 25% or 20% of a single full turn coil of the plurality of coils (since the collective drive surface contacts each of the coils at a line / point, according to the interpretation, thereby occupying less than 20% of one single full turn coil; or contacts each of the coils at a portion, according to the alternative interpretation, thereby occupying less than 25% or 20% of one single full turn coil. Since the claim does not require a specific structure for the drive surface, a surface portion of a desired size/dimension capable of driving the anchor should reasonably read on the claimed drive surface); and 
the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein the helicoil portion extends between two portions in the longitudinal direction, defining proximal and distal portions); and 
an inserter (defined by at least a portion of 160 or 180), comprising a handle (defined by at least a gripping portion by 164), adapted to couple with the anchor for insertion of the anchor (Figs. 7 – 8).  
Claims 34 – 35, 39 and 43 – 44, Stone discloses the limitations of claim 33, as above, and further, Stone discloses (claim 34) wherein the collective drive surface comprises at least one groove (wherein the portions of the surface of one of lobes 119 by the coils, each includes indent defining a groove, Fig.3 above; alternatively, at least one of interior surfaces 117 defines a groove between adjacent ribs 118; alternatively, at least the intersection between each of the coils and one of the ribs 118 defines a groove); (claim 35) wherein the inserter comprises a shaft (defined by at least a portion of 162 / an elongated portion of 160 or 180), a portion of said shaft including at least one protrusion, said at least one protrusion contacting the at least one groove when the anchor is inserted on the inserter [Figs.3 and 3A to Stone, above, para.53, wherein shaft includes a radial protrusion from a central portion thereof, configured to contact the groove]; (claim 39) wherein the anchor comprises an interior passage extending longitudinally along an entire length of the anchor (defined by at least a portion of passage 115 extending along at least a portion of the anchor, defining an entire length, para.53); (claims 43 – 44) wherein the anchor comprises absorbable or non-absorbable material [para.52].  
Claims 58 and 62 – 65, Stone discloses a device [abstract, i.e. Figs. 3 – 4 and Figs.3 and 3A to Stone, above] comprising: 
an anchor (defined by at least a portion of 102) including a helicoil portion having a plurality of coils (defined by at least a portion of threads 114, defining a plurality of coils) defining openings between adjacent coils (112), the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein at least a portion of anchor 102 having threads 114 extends longitudinally between proximal and distal portions); and 
an inserter (defined by 160 / 180, Figs. 3 / 7) adapted to couple with the anchor for insertion of the anchor [paras.53 / 59], including: a handle (defined by at least a gripping portion of the inserter, i.e. by 164); and 
a collective drive surface which extends longitudinally along at least a portion of the helicoil portion when the inserter is coupled to the anchor, extending among and contacting at least two adjacent coils of the anchor (the collective drive surface is interpreted as: portions of a longitudinal surface of at least a portion of one of lobes 119, extending among and contacting at least two adjacent coils in the longitudinal direction, each of the portions is defined at one of the coils and the plurality of the portions at adjacent coils in the longitudinal direction define the collective drive surface, according to an interpretation; alternatively interpreted as, portions of one of the interior surfaces 117 or intersection between interior surface 117 and one of ribs 118, extending among and contacting at least two adjacent coils in the longitudinal direction, each of the portions / intersections is defined at one of the coils and the plurality of the portions / intersections at adjacent coils in the longitudinal direction define the collective drive surface; alternatively, since the claim does not specify if the collective drive surface is part of the anchor or part of an insertion tool, the office takes alternative interpretation that the collective drive surface is defined by portions of the drive surface of a shaft of an insertion tool contacting plurality of adjacent coils of the anchor. Note: the claim does not require a specific structure for the drive surface, and therefore an interpretation of a surface portion capable of driving the anchor is believed to be reasonable under the BRI, wherein such portion can have a desired size / dimension. Applicant may consider amending the claim specifying the structure of the drive surface which will further define the collective drive surface in such a way to overcome this interpretation), the collective drive surface occupying less than 50%, 40%, 30%, 25% or 20% of a single full turn coil of the plurality of coils (since the collective drive surface contacts each of the coils at a line / point, according to the interpretation, thereby occupying less than 20% of one single full turn coil; or contacts each of the coils at a portion, according to the alternative interpretation, thereby occupying less than 25% or 20% of one single full turn coil. Since the claim does not require a specific structure for the drive surface, a surface portion of a desired size/dimension capable of driving the anchor should reasonably read on the claimed drive surface).  
Claim(s) 33 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duplessis et al. (US Pub. 2011/0295319 A1).

    PNG
    media_image5.png
    485
    752
    media_image5.png
    Greyscale

Claim 33, Duplessis discloses a device [abstract, i.e. Figs. 3 – 23, Fig.11 to Duplessis, above] comprising: 
an anchor (defined by at least a portion of 10 or 100) including: 
a helicoil portion having a plurality of coils (defined by at least a portion of the anchor by 14, 34 or 106, defining coils, ¶80 and ¶106) defining openings between adjacent coils (defined by openings between the coils) and a collective drive surface extending longitudinally along at least a portion of the helicoil portion and extending among and contacting at least two coils (¶85, wherein the body of the anchor is provided with one or more annular rings provided at various positions along its length, and wherein the annular ring is provided with a geometry that is complementary to an outer surface of the driver. In this case, the collective drive surface is interpreted as referring to portions of the annular rings in the longitudinal direction, each of the rings defines a portion of the portions defining the collective drive surface), the collective drive surface occupying less than 50% of a single full turn coil of the plurality of coils (In this case, Duplessis discloses that the inner surface of the annular ring is provided with a geometry that is complementary to the outer surface of the driver, which is shown to be hexagonal; the collective drive surface occupies a portion of a single full turn coil, Fig. 11 to Duplessis, above, which occupies less than 50% of the single full turn coil, with the understanding that the claim does not require a specific structure for the drive surface, and therefore a portion of the hexagonal shape of the inside of each of the annular rings, having a desired size / dimension, capable of driving the anchor, can reasonably read on the claimed drive surface); and 
the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein the helicoil portion extends between two portions in the longitudinal direction, defining proximal and distal portions); wherein the collective drive surface contacting at least two coils (Fig. 1).
an inserter (defined by at least a portion of 60), comprising a handle (defined by at least a gripping portion by 62), adapted to couple with the anchor for insertion of the anchor (Figs. 16).  
Although, Duplessis discloses that the anchor is provided with one or more annular rings at various positions along its length. Duplessis does not explicitly disclose wherein various positions of the annular rings along the length of the anchor being adjacent positions. 
One of ordinary skill in the art at the time of the invention was made, when considering the entirety of the reference to Duplessis, would have been motivated to construct the anchor with annular rings at adjacent positions along its length in order to engage most of the coils with the driver for imparting a rotational motion to the entire anchor during implantation [Duplessis, ¶85].
Claim 58, Duplessis discloses a device [abstract, i.e. Figs. 3 – 23, Fig.11 to Duplessis, above]  comprising: 
an anchor (defined by at least a portion of 10 or 100) including a helicoil portion having a plurality of coils (defined by at least a portion of the anchor by 14, 34 or 106, defining coils, ¶80 and ¶106) defining openings between adjacent coils (defined by openings between the coils), the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein the helicoil portion extends between two portions in the longitudinal direction, defining proximal and distal portions); and 
an inserter (defined by at least a portion of 60) adapted to couple with the anchor for insertion of the anchor (Figs. 16), including: a handle (defined by at least a gripping portion by 62); and 
a collective drive surface which extends longitudinally along at least a portion of the helicoil portion when the inserter is coupled to the anchor, extending among and contacting at least two coils of the anchor (¶85, wherein the body of the anchor is provided with one or more annular rings provided at various positions along its length, and wherein the annular ring is provided with a geometry that is complementary to an outer surface of the driver. In this case, the collective drive surface is interpreted as referring to portions of the annular rings in the longitudinal direction, each of the rings defines a portion of the portions defining the collective drive surface), the collective drive surface occupying less than 50% of a single full turn coil of the plurality of coils (In this case, Duplessis discloses that the inner surface of the annular ring is provided with a geometry that is complementary to the outer surface of the driver, which is shown to be hexagonal; the collective drive surface occupies a portion of a single full turn coil, Fig. 11 to Duplessis, above, which occupies less than 50% of the single full turn coil, with the understanding that the claim does not require a specific structure for the drive surface, and therefore a portion of the hexagonal shape of the inside of each of the annular rings, having a desired size / dimension, capable of driving the anchor, can reasonably read on the claimed drive surface).  
Although, Duplessis discloses that the anchor is provided with one or more annular rings at various positions along its length. Duplessis does not explicitly disclose wherein various positions of the annular rings along the length of the anchor being adjacent positions. 
One of ordinary skill in the art at the time of the invention was made, when considering the entirety of the reference to Duplessis, would have been motivated to construct the anchor with annular rings at adjacent positions along its length in order to engage most of the coils with the driver for imparting a rotational motion to the entire anchor during implantation [Duplessis, ¶85].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775